342 F.2d 47
Paul Albert PATTERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21952.
United States Court of Appeals Fifth Circuit.
March 15, 1965.

Appeal from the United States District Judge for the Northern District of Texas; Joe J. Fisher, Judge.
Paul Albert Patterson, Texarkana, Tex., for appellant.
William L. Hughes, Jr., Asst. U. S. Atty., Fort Worth, Tex., Barefoot Sanders, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, BROWN and FRIENDLY,* Circuit Judges.
PER CURIAM:


1
The judgment is affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation